NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/05/2021(6), 03/19/2021, 04/12/2021, 07/07/2021, 08/25/2021, and 09/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is regarded as the closest relevant prior art to Applicant’s claimed invention:
Kasslin et al. (US 2012/0281609)
With respect to claim 1, Kasslin teaches a method performed by a mobile device, comprising: 
requesting a connection with a first Extended Service Set (ESS) wireless network; receiving an internet protocol (IP) address from the first ESS wireless network after requesting the connection with the first ESS wireless network [Kasslin ¶ 0088: mobile wireless device STA 102 having roamed to a second ESS 170 in a second realm B, where it exchanges a Probe Request and Probe Response with a third access point AP 160], 
receiving, from the first ESS wireless network using Access Network Query Protocol (ANQP) prior to associating with the first ESS wireless network [Kasslin ¶ 0139: GAS initial response frame 260 shown in FIG. 3C, includes the query response field containing one or more ANQP information elements 308 containing the specified data].

Zheng et al. (US 2012/0106514
Furthermore, Zheng teaches transitioning from the first ESS wireless network to the second ESS wireless network while maintaining the IP address [Zheng ¶¶ 0038-0039: access controller AC22 compares the IP address of the AP device WTP2a with the IP address of the AP device WTP2b (step S210) and finds that they belong to the same network segment.  So the access controller AC22 determines that the roaming for the mobile terminal STA is the intra-IP subnet roaming.  Then, the access controller AC22 performs the IAPP protocol based handover (step S220)].

However, With respect to claim 1, the limitations “wherein the IP address is received from a server with IP addresses that are available through both the first ESS wireless network and a second ESS wireless network” and “an indication of support for transitioning to different ESS wireless networks while maintaining the IP address” in combination with the remaining limitations of the claim is not found in any reasonable claim 1 is allowed.  Claims 10 and 16 recite similar limitations to those of claim1, therefore, claims 10 and 16 are allowed.  Claims 2-9, 11-15, and 17-20 depend from an allowable base claim, therefore, claims 2-9, 11-15, and 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/           Primary Examiner, Art Unit 2474